Citation Nr: 1233265	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-32 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a higher rating for service-connected mood disorder, rated as 20 percent prior to April 4, 2012, and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active duty service from February 1999 to January 2002.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in which the RO denied the Veteran's claim for an increased rating for his service-connected mood disorder.

The Board remanded the case in December 2011 for further evidentiary development and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain records of the Veteran's ongoing treatment at the Lexington VA Medical Center, provide the Veteran with VA examination, and then re-adjudicate the claim.  The AOJ obtained the identified VA medical records and scheduled a VA examination, which was conducted in April 2012.  The Veteran was then provided a new rating decision and a supplemental statement of the case (SSOC) in June 2012, in which the AOJ awarded the Veteran a higher rating of 40 percent for mood disorder, effective April 4, 2012.  Given the evidentiary development undertaken by the AOJ, there has been compliance with the Board's remand instructions.  

The Board notes as an initial matter that the Veteran has been assigned ratings of 30 percent prior to April 4, 2012, and 50 percent thereafter, for his service-connected mood disorder.  However, based on its finding that the disability pre-existed service and was 10 percent disabling prior to his active duty, the RO has reduced the ratings assigned to the Veteran's mood disorder by a corresponding 10 percent-to 20 percent prior to April 4, 2012, and 40 percent thereafter.  In so doing, the RO found that the Veteran was actually initially 30 percent disabled, and thereafter 50 percent disabled, due to his mood disorder but that he had been 10 percent disabled due to his mood disorder prior to service.  Accordingly, the RO subtracted 10 percent from the 30 and 50 percent ratings to arrive at the 20 percent evaluation assigned prior to April 4, 2012, and the 40 percent evaluation assigned thereafter.  See 38 C.F.R. § 4.22 (2011).  (This determination regarding the level of disability prior to service was made when service connection was first awarded in February 2005.  The Veteran did not appeal that decision.)

The Veteran and his mother testified before the undersigned Veterans Law Judge at a hearing in March 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  For the period prior to April 4, 2012, the Veteran's mood disorder was manifested by depressed mood, anxiety, social impairment, and panic attacks less than once per week that approximated occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From April 4, 2012, the Veteran's mood disorder has been manifested by disturbances of motivation and mood, panic attacks more than once per week, and difficulty in establishing and maintaining effective relationships that approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the period prior to April 4, 2012, the criteria for a disability rating higher than 20 percent for mood disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9435 (2011).  

2.  For the period from April 4, 2012, the criteria for a rating higher than 40 percent for mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9435 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.  

In this respect, through December 2008, February 2009, and March 2012 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the December 2008, February 2009, and March 2012 notice letters.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the December 2008, February 2009, and March 2012 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2008, February 2009, and March 2012 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the December 2008, February 2009, and March 2012 notice letters.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Records from the Veteran's treatment at the Lexington VA Medical Center (VAMC) have been associated with the claims file.  In addition, the Veteran was provided VA examinations in February 2010 and April 2012; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence; he and his representative have provided written argument in support of his appeal, and he has testified before a Veterans Law Judge.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

By way of background, the Veteran was awarded service connection for a mood disorder by the RO in a February 2005 rating decision.  In that rating decision, the RO determined that the Veteran had a mood disorder that pre-existed his military service but that the disability was aggravated during active service.  See 38 C.F.R. § 3.306 (2011).  In cases involving aggravation by active service, the rating is to reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service if it is ascertainable.  38 C.F.R. §§ 3.322(a), 4.22 (2011).  In this case, the Veteran was found to meet the criteria for a 30 percent rating, but a 10 percent reduction was made on account of pre-existing disability.  (The Veteran did not appeal the 2005 determination.)  He filed a claim for increase in 2008 and the RO continued the 20 percent rating for mood disorder for the period prior to April 4, 2012, and ultimately awarded 40 percent thereafter (50 percent minus the 10 percent for pre-existing disability).  See 38 C.F.R. § 4.22 (2011).

Under the General Rating Formula For Mental Disorders, to include mood disorder, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

Relevant medical evidence of record consists of VA examinations provided to the Veteran in February 2010 and April 2012, as well as records of ongoing treatment at the Lexington VAMC and testimony from the Veteran and his mother before the undersigned Veterans Law Judge at a hearing in March 2011.  Report of the February 2010 VA examination reflects that the Veteran complained of worsening anxiety and depression.  He stated that he spent days on end in his apartment and avoided social interactions, although he reported having a few friends with whom he visited several times a week.  He further stated that he was a "neat freak" and spent three to four hours cleaning his apartment each day.  The Veteran reported sleep impairment and decreased energy, motivation, and appetite, as well as panic attacks occurring three times in the past month, and approximately 20 times per year.  He further reported that he occasionally felt so depressed that he would spend up to a week in bed, which he reported had happened recently.  Psychological testing revealed symptoms of severe depression, and the examiner assigned a diagnosis of mood disorder with a Global Assessment of Functioning (GAF) score of 53.  The examiner specifically found the Veteran to be oriented, with no evidence of thought disorder or inappropriate behavior, and to display an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his mood disorder.  In that connection, the examiner noted the Veteran's report that he was unable to work primarily due to his back disorder.

Report of the VA examination conducted on April 4, 2012, reflects that the Veteran was found to have "moderate to severe" symptoms of mood dysregulation resulting in "consistently depressed moods."  Particularly, the examiner found the Veteran's symptoms of mood disorder to cause occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran's report that he was in contact with his sister and mother "on occasion," as well as a few friends with whom he continued to socialize, but had limited social relationships otherwise.  He reported that the intense pain from his back disability caused him to feel depressed much of the time.  He reported low motivation and increased depression and anxiety, as well as panic attacks two to three times per week and chronic sleep impairment, due primarily to his back pain.  The examiner also found the Veteran to experience disturbances of motivation and mood and difficulty in establishing and maintain effective work and social relationships, as well as difficulty in adapting to stressful circumstances.  He was found to have a mildly dysphoric mood but denied psychosis as well as suicidal or homicidal ideation.  Mental status examination revealed no problems with the Veteran's thought processes, attention, or memory.  The examiner noted that the Veteran appeared to want to return to work but was limited in doing so, due primarily to his physical problems.  The examiner assigned the Veteran a GAF score of 50, noting his "moderate to severe symptoms" of mood disorder, but observed that his psychiatric disability does not cause total disablement.

Post-service treatment records reflect similar findings, including a December 2008 treatment record in which the Veteran was found to be in a "good mood," reporting having had a good holiday and to be doing well overall.  Further treatment notes dated in January 2010 reflect a GAF score of 58, as well as notation that the Veteran displayed a "mildly depressed mood" but was friendly and coherent.  Similarly, at a February 2010 VA treatment visit and social work evaluation, the Veteran was found to maintain hygiene and activities of daily living and to be depressed but without suicidal or homicidal ideation.  At that time the Veteran reported feeling sad eighty percent of the time and having no motivation to go out, although he did state that he had the support of his social network of friends.  He was similarly noted to complain of depressive symptoms, problems sleeping, and difficulty with motivation at an April 2010 social work evaluation; at that time, he was assigned a GAF score of 55.  He was again seen by mental health practitioners on multiple occasions in 2011 and 2012, at which times he complained of depression, anxiety, limited motivation, and difficulty sleeping secondary to his back pain.  His depressive symptoms were noted to be improving in group and individual therapy appointments in June 2011.  Similarly, at psychiatric treatment visits in October 2011, the Veteran was noted to have an improving attitude and to be "better managing his emotions."  At that time, he was assigned a GAF score of 61.  At February and March 2012 treatment visits, he complained of ongoing depression and daily panic attacks; he was assigned a GAF of 50 at those visits.  

The Veteran and his mother have testified before the undersigned Veterans Law Judge.  At the March 2011 hearing, the Veteran contended that he experiences decreased memory and concentration, as well as panic attacks as often as five times per week.  He stated further that he did not often leave the house to socialize, although he reported having a small group of friends would visit him regularly.  The Veteran further stated that he did not enjoy socializing or being out in public because anxiety about his back pain could trigger panic attacks.  The Veteran testified that he experienced memory and concentration problems and was receiving ongoing treatment for his mood disorder at the Lexington VAMC. His mother further testified that he often was a "zombie" because of his multiple medications, for both psychiatric and physical disorders, and did not often leave the house, sometimes staying in bed for days.  His mother further testified that he was unkempt in housekeeping and supplied pictures of his apartment in support.  

Regarding the Veteran's claim for a disability rating higher than 20 percent for his service-connected mood disorder for the period prior to April 4, 2012, the Board finds that the disability did not warrant a rating higher than the 20 percent assigned for that time period.  In so concluding, the Board finds persuasive the February 2010 VA examiner's report, in which the examiner noted that the Veteran demonstrated a depressed mood and had occasional panic attacks and anxiety as well as decreased motivation.  The examiner noted that, although the Veteran stated that he avoided most social interaction and had a strained relationship with his mother, he had a supportive network of friends whom he saw several times a week.  Similarly, although noting that the Veteran's affect was "restricted," the examiner did not find that the Veteran suffered from panic attacks more than once per week, difficulty in orientation, understanding complex commands, or impaired judgment, speech, memory, or abstract thinking.  The Board notes that these documented symptoms more closely align with the criteria for a 30 percent disability rating, discussed above.  When the previously determined 10 percent is deducted by application of 38 C.F.R. § 4.22, no higher than a 20 rating is warranted for the period prior to April 4, 2012.

The Board has also considered but does not find that, for the period prior to April 4, 2012, the Veteran's mood disorder approximated a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9435.  Here, the medical evidence from that period did not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  The Board has also has considered but does not find that, for the period prior to April 4, 2012, the Veteran's mood disorder caused total social and occupational impairment; thus, it does not approximate a 100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9435.

As for the evaluation of the Veteran's service-connected mood disorder for the period from April 4, 2012, the Board finds that the disability does not warrant a rating higher than the 40 percent currently assigned.  In that connection, the Board notes that the Veteran has been treated on multiple occasions for complaints of depressed mood and difficulty with work and social relationships.  He was specifically noted at his April 4, 2012, VA examination to have "moderate to severe" symptomatology and to display problems with social isolation, depression, and decreased motivation.  Hence, the Board finds that the Veteran's mood disorder more nearly approximates the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by the Veteran's flattened affect; disturbances of motivation and mood; and difficulty establishing and maintaining effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board finds particularly persuasive the Veteran's ongoing depression and difficulty in establishing new social or intimate relationships, as well as multiple findings of problems sleeping, frequent panic attacks, social isolation, and disturbances of motivation and mood.

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that, for the period from April 4, 2012, the Veteran's mood disorder has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9235.  Therefore, a rating higher than the 40 percent disability rating currently assigned from April 4, 2012, is not warranted.  In that connection, the Board notes that there is no evidence that the Veteran has problems tantamount to obsessive or ritualistic behavior that interfered with his routine activities.  There is, further, no evidence that the Veteran has at any time displayed stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  To the contrary, the Veteran has regularly denied suicidal and homicidal ideations and psychotic symptoms.  He has further reported to his VA treatment providers and examiners that he is not experiencing visual or auditory hallucinations.  The Veteran has also consistently reported being able to perform activities of daily living.  These are the sort of things that strongly suggest that he does not experience deficiencies in most areas as is required for a 70 percent rating.  Rather, his difficulties are akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result.  In particular, the Board notes that during this period, the Veteran was not found to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  When the previously determined 10 percent is deducted by application of 38 C.F.R. § 4.22, no higher than a 40 percent rating is warranted from April 4, 2012.  Thus, the Board finds that a higher rating is not warranted for the period from April 4, 2012.

In reaching its conclusion, the Board finds particularly persuasive the Veteran's ongoing mood disturbances, panic attacks, and social isolation, as discussed above.  The Board also acknowledges findings of the April 2012 VA examiner that the Veteran's symptoms were "moderate to severe."  The Board notes, however, that words such as "moderate," "marked," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law."  38 C.F.R. § 4.6.  Use of terminology such as "moderate" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  As such, the Board finds that the currently assigned rating of 40 percent for the Veteran's service-connected mood disorder for the period from April 4, 2012, is proper.

In sum, for the period from April 4, 2012, the Veteran's symptoms of mood disorder are not of the degree contemplated by the criteria for a higher rating; they are more like those contemplated by the currently assigned rating.  He is not deficient in most areas.  His speech is not illogical, obscure, or irrelevant; he does not experience near-continuous panic or depression.  He has not been so irritable as to have periods of violence.  In reaching this conclusion, the Board acknowledges that there is some evidence of occupational and social impairment.  The Veteran was noted to have been unemployed for several years and has reported that he does not have any hobbies or socialize with others.  Nevertheless, he has repeatedly reported that he has a group of supportive friends who visit him several times per week, as well as relationships with his mother and sister.  In addition, he has stated on multiple occasions that his unemployment is due primarily to his back disability, not to the mood disorder at issue here.  As discussed above, the Veteran has at no time exhibited impairment of thought processes.  Also, he is able to communicate without speech problems.  In addition, the Veteran's April 2012 VA examiner found him to retain some ability to function in occupational and social settings.  Indeed, the April 2012 VA examiner specifically found the Veteran to display "occupational and social impairment with reduced reliability and productivity."  Although he was noted to self-isolate and experience some problems with stressful circumstances and maintaining effective relationships, the kinds of problems he experiences are most like those set forth in the criteria for a 50 percent rating.  Consequently, the Board finds that the preponderance of the evidence is against the claim for a higher rating for the Veteran's service-connected mood disorder.  See 38 C.F.R. § 4.7.

The Board has also has considered but does not find that, for the period from April 4, 2012, the Veteran's mood disorder has caused total social and occupational impairment; thus, it does not more nearly approximate a 100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9435.  

In its analysis, the Board has considered the GAF scores assigned to the Veteran in the February 2010 and April 2012 VA examinations, as well as in records of the Veteran's ongoing treatment at the Lexington VAMC.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

The DSM-IV identifies scores in the ranges of 41-50 as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job.  Scores in the range of 51-60 are identified as "moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  The Board notes here that the Veteran has not at any time displayed suicidal ideation or severe obsessional rituals, nor has he been noted to engage in activities such as shoplifting.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he continues to maintain relationships with his mother and sister, as well as a few close friends.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular the Veteran's assessed level of occupational and social impairment-leads the Board to conclude that ratings higher than those currently assigned are warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 20 and 40 percent ratings currently assigned.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has indicated on multiple occasions, including both at his March 2011 hearing and his April 2012 VA examination, that he is unable to work due primarily not to his mood disorder but to his back disability.  In this regard, the Board recognizes that the Veteran experiences some difficulty working due to his mood disorder but notes that this is reflected in the disability ratings that have been assigned for the disorder.  As he has not alleged at any time that his inability to work is due solely to his mood disorder, the Board thus concludes that the credible evidence does not establish that the Veteran cannot work because of his service-connected mood disorder.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record. 

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected mood disorder, without regard to any other disabilities, has otherwise rendered impractical the application of the regular schedular standards.  To the contrary, the Veteran specifically stated on multiple occasions, including at his March 2011 hearing and again at his April 2012 VA examination, that he was unable to work due primarily not to his service-connected mood disorder, but to problems with his thoracolumbar spine.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected mood disorder warrants a disability rating no higher than 20 percent for the period prior to April 4, 2012, and no higher than 40 percent thereafter.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9435 (2011).  In reaching these conclusions, the Board acknowledges that the Veteran's symptoms for the period prior to April 4, 2012, approximate a 30 percent disability rating, and his symptoms thereafter approximate a 50 percent disability rating.  However, as noted in the Introduction, based on its finding that the disability pre-existed service and was 10 percent disabling prior to his active duty, the RO deducted 10 percent pursuant to 38 C.F.R. § 4.22, a determination that was not appealed in 2005.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than those currently assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating higher than 20 percent for mood disorder for the period prior to April 4, 2012, is denied.

Entitlement to a disability rating higher than 40 percent for mood disorder from April 4, 2102, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


